Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3 and 5-19 are pending.
	Claims 4 and 22 are canceled. 
Claim 9 is withdrawn.
Claims 1, 3, 5-13, and 19 are currently amended.
Claims 1-3, 5-8, and 10-19 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 06/28/2022.

The rejection of claims 3, 14-18, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to satisfy the enablement requirement, has been withdrawn, because the claims have been amended to remove the recitation of “preventing cancer.” See the claim amendments, dated 06/28/2022.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1-3, 5-8, and 11-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Claims 4 and 22 are canceled.

Response to Arguments
In Applicant Arguments, dated 06/28/2022, Applicant points out that the claims have been amended to recite an antibody that recognizes the OAcGD2 ganglioside that comprises the VL of SEQ ID NO: 1 and the VH of SEQ ID NO: 2. Applicant recites that these specific antibody structural features characterize a limited number of antibodies that recognize the OAcGD2 ganglioside.
This argument has been fully considered but is not deemed persuasive. It is noted that the VL of SEQ ID NO: 1 and the VH of SEQ ID NO: 2 comprise numerous variable amino acid sequences, including variable heavy and light chain CDR amino acid sequences. As indicated in the Non-Final Rejection, dated 01/28/2022, in the absence of empirical determination, one skilled in the art would be unable to envision which particular heavy and light chain CDR amino acid sequences should be combined such that a resultant antibody is capable of binding the OAcGD2 ganglioside. Claim 10, for example, is adequately described, because the claim has been amended to recite particular heavy and light chain CDR sequences; however claim 1, which recites an anti-OAcGD2 ganglioside antibody having substantial heavy and light chain CDR variability, does not satisfy the written description requirement of 35 U.S.C. 112(a).
Applicant further points out that claims 5 and 8 have been amended to recite anti-OAcGD2 ganglioside antibodies that comprise both a VH and a VL. The amendments to claims 5 and 8 are noted; however these claims recite VLs that comprise different CDRs and VHs that also comprise different CDRs, and absent empirical determination, one skilled in the art would be unable to readily determine which of the recited VLs and VHs should be paired together such that a resultant antibody is capable of binding the OAcGD2 ganglioside. Applicant is informed that the rejection of claims 5 and 8 under 35 U.S.C. 112(a) may be overcome by amending the claims to recite specific VL SEQ ID NO/VH SEQ ID NO combinations comprised within specific anti-OAcGD2 ganglioside antigen-binding regions.
Applicant further points out that the claims are directed to a multimeric antibody or a multimeric fragment thereof. Applicant states that “[t]he present invention relates to a multimeric antibody or fragment recognizing the OAcGD2 ganglioside, for selective delivery of an anti-cancer agent into a cell expressing the OAcGD2 ganglioside. Such a multimeric antibody or fragment is indeed capable of enhancing the uptake of the anti-cancer agent by the cell, since the antibody causes defects, such as pore formation, within the cell membrane.”
Applicant further indicates that multimeric anti-OAcGD2 ganglioside antibodies, not monomeric anti-OAcGD2 ganglioside antibodies, are capable of internalizing into targeted cells:
Mouse 8B6 antibody having multimerization properties was used as a positive control, while the chimeric 8B6 antibody, which does not have multimerization properties, was used as a negative control. Additionally, four chimeric 8B6 antibodies bearing one, two or three mutations in the constant region, which were previously reported to be multimerizing mutations (Genmab technology, Ref.: De Jong et al., PLOS One 2016), were tested for their internalizing properties.
The results indicate that all tested multimeric antibodies, whatever the multimerizing mutation, had internalizing capacity, in contrast to the corresponding wild-type monomeric antibody.
Thus, the multimeric form of the antibodies is responsible for their internalizing capacity. Multimeric antibodies were able to form pores in the plasma membrane of the cells expressing the OAcGD2 and penetrate into the cell cytoplasm, no matter the mutation(s) responsible for the multimerization property.
In conclusion, any multimeric anti-OAcGD2 monoclonal antibody capable of binding to the O-acetylated form of GD2, as claimed in claim 1, may be used in the treatment of OAcGD2-expressing cancer. Indeed, its multimerized structure allows the formation of pores in the cell membrane, leading to the delivery of anti-cancer drugs directly into cancer cells expression OAcGD2.

	As indicated by Applicant, multimeric anti-OAcGD2 ganglioside antibodies, not traditional monomeric anti-OAcGD2 ganglioside antibodies, are capable of causing permeability defects that enhance the uptake of anti-cancer agents in the 100-200,000 Dalton range; however the claims are drawn to multimeric anti-OAcGD2 ganglioside antibodies that comprise the VL of SEQ ID NO: 1 and the VH of SEQ ID NO: 2. As indicated above the VL of SEQ ID NO: 1 and the VH of SEQ ID NO: 2 comprise multiple variable amino acid residues in the heavy and light chain CDRs. In the absence of empirical determination, one skilled in the art would be unable to envision which particular heavy and light chain CDR amino acid sequences should be combined such that a resultant antibody is capable of binding the OAcGD2 ganglioside. In other words even though multimeric anti-OAcGD2 ganglioside antibodies are capable of causing permeability defects that enhance the uptake of anti-cancer agents in the 100-200,000 Dalton range, as the claims are currently composed, one skilled in the art would be unable to readily envision which of the antibodies encompassed by claim 1 are capable of binding the OAcGD2 ganglioside and are therefore suitable as multimeric antibodies of the invention. As such the rejection of the claims under 35 U.S.C. 112(a) have been maintained.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642